Citation Nr: 0611073	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-04 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an evaluation in excess of 40 percent for a 
service-connected mechanical low back disability.  

2.	Entitlement to service connection for disc degeneration at 
L5-S1, as secondary to the service-connected mechanical low 
back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and acquaintance

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1976 to February 
1984.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.      

The issue of secondary service connection for disc 
degeneration at L5-S1 is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The medical evidence of record does not show ankylosis of 
the spine or vertebra fractures.  

2.	The veteran is not service connected for intervertebral 
disc syndrome.    


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002), and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected low back disorder.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the issue, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in June 2002, a Statement of the Case (SOC) issued in July 
2002, a Supplemental Statement of the Case (SSOC) issued in 
March 2005, and a letter by the Appeals Management Center 
(AMC) dated in January 2005.  As a whole, these documents 
satisfy the notice requirements of 38 U.S.C.A. § 5103.  

The rating decision, SOC, and SSOC notified the veteran of 
the relevant law and regulations pertaining to his claim.  In 
addition, the AMC's January 2005 letter provided the veteran 
with information about his rights provided under the VCAA, 
including providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  VA 
informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  In fact, the veteran indicated in January 
2005 that he had no other evidence to submit.  The veteran 
was also afforded VA compensation examination to determine 
the nature and severity of his back disorder.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

The RO service connected the veteran's low back disorder in 
May 1984.  The veteran now claims entitlement to a rating in 
excess of the 40 percent evaluation currently assigned.  For 
the reasons set forth below, the Board disagrees, and finds a 
rating in excess of 40 percent inappropriate here.    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

As the veteran has already been assigned a 40 percent 
disability evaluation for his low back disorder, the Board 
will limit its increased rating analysis to those provisions 
of the Rating Schedule that provide for a higher disability 
evaluation for a low back disorder.  

During the pendency of this appeal, the rating criteria for 
evaluating low back disorders were amended, and became 
effective September 26, 2003.  68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  Where a regulation changes after the claim 
has been filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
RO considered all relevant criteria in evaluating the 
veteran's low back disability in the March 2005 Supplemental 
Statement of the Case.  Accordingly, the Board will consider 
both sets of criteria in evaluating the veteran's low back 
disability.  

Under the old and new criteria, 60 and 100 percent 
evaluations are authorized for vertebra fracture and 
residuals, and for ankylosis of the spine, while a 60 percent 
evaluation is authorized for intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003); 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Diagnostic Codes 5235-5243 (2005).  
Therefore, to warrant an evaluation over 40 percent here, the 
record needs evidence of vertebra fracture or ankylosis (the 
veteran is not currently service connected for intervertebral 
disc syndrome).  See 38 C.F.R. § 4.71a.  Based on the medical 
evidence of record, an increased rating is not warranted here 
because there is no evidence of record of vertebra fracture 
or of ankylosis.  

The record shows that the veteran underwent three VA 
compensation examinations during the pendency of this appeal, 
and that he was treated regularly by VA during this period.   

The earliest evidence of record since his increased rating 
claim is found in a March 2002 radiology report, which 
indicated mild lateral curvature of the spine and mild 
degenerative disc disease at L5-S1.   

The veteran then underwent VA compensation examination in 
April 2002.  At the outset, the examiner noted the veteran's 
"extremely difficult, patchy, and inconsistent history."  
The examiner observed the veteran ambulating without 
difficulty or distress while waiting for his examination to 
begin.  In fact, the examiner could not examine the veteran 
because of the veteran's complaints of severe pain.  
Moreover, when being tested for sensation in his toes, the 
veteran indicated that he felt no sensation.  But the 
examiner stated that he believed the veteran did in fact 
experience sensation in his toes.  The examiner stated that 
he did not conduct a Deluca examination, as "no exam was 
hardly performed" given the veteran's claimed pain and 
limitation.  But, the examiner noted, when he informed the 
veteran that their meeting had ended, the veteran 
"essentially jumped out of the chair and out and was ready 
to go."    

In his closing comments, the April 2002 examiner stated that 
it is likely that the veteran has some lumbar problems (as a 
diagnosis, the examiner noted a history of chronic lumbar 
musculoligamentous strain).  But the examiner also stated 
that, based on the inconsistencies noted in the exam, he 
doubts the severity of the disorder as portrayed by the 
veteran.  

August 2002 VA treatment records indicate the veteran's 
complaints of his inability to stand in front of his sink and 
wash dishes for over five minutes.  But this record indicates 
that he stated that he did not experience shooting pain into 
his legs, or a loss of bladder or bowel function.  

The veteran complained that his April 2002 examiner was 
unfair so the RO provided the veteran with another 
compensation examination in October 2002.  This examiner 
likewise noted the veteran's inconsistencies.  On the one 
hand, the examiner noted the veteran's painful mannerisms in 
his face and body during the examination; he noted the 
veteran's apparent difficulty climbing onto the examination 
table; he noted the veteran's apparent limitation of motion 
even though the veteran refused formal examination; and he 
noted the veteran's claim that he had undergone months of 
chiropractic treatment without relief.  On the other hand, 
the examiner noted the veteran's "effortless gait" when he 
walked into the exam room; he noted the veteran's Waddellian 
mannerisms; he noted the veteran's normal range of motion, 
normal strength, and normal lower extremity function when 
outside the examination room; he noted the veteran's reported 
lack of difficulty in performing his recent occupation as a 
truck driver; he opined that the veteran was malingering.    

In a December 2002 addendum, based on October 2002 magnetic 
resonance imaging (MRI) results (which found small left 
lateral disc protrusion at L4-5, and degenerative disc 
disease at L5-S1), the October 2002 examiner stated that the 
MRI results demonstrate that the veteran has a low back 
disorder.  Nevertheless, the examiner reiterated his opinion 
that the veteran was malingering, and that the veteran 
altered his examination findings to portray a pathology more 
severe than the one he actually had.  

In a January 2003 VA opinion, a VA examiner found the 
veteran's degenerative disc disease likely not related to his 
service-connected mechanical low back disability.  

And VA treatment records continued to reflect the veteran's 
complaints of low back pain and of radiculopathy into his 
lower extremities.  

Hence, as the record fails to demonstrate vertebra fracture 
or ankylosis, and as the veteran is not service-connected for 
intervertebral disc syndrome, an increased rating over 40 
percent is unwarranted here.  

Finally, the Board finds unwarranted any additional increase 
here based on an extraschedular basis or on 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As noted by the VA examiners, the veteran is likely 
malingering - the examiners strongly indicate that the 
veteran's complaints of pain are not credible.  As the Rating 
Schedule accounts for any limitation he already experiences 
for his mechanical back disorder, an increased rating is not 
warranted here based on Deluca considerations.  

Moreover, the evidence shows that the veteran has recently 
worked for VA and as a truck driver.  So there is no medical 
evidence of record that the veteran's low back disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).
  

ORDER

Entitlement to an evaluation in excess of 40 percent for a 
service-connected mechanical low back disability is denied.    


REMAND

In relevant part, the Board remanded this matter in December 
2003 for issuance of an SOC for the veteran's secondary 
service connection claim for degenerative disc disease.  The 
record indicates that such an SOC was not issued.  As such, 
the Board must remand the case in order to satisfy 
requirements under 38 C.F.R. § 19.30 (2005) and Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  A Statement of the Case should be 
issued on the claim of entitlement to 
service connection for  degenerative disc 
disease, as secondary to the service-
connected mechanical low back disability.    

2.  Should a timely substantive appeal be 
received concerning this issue, all 
appropriate steps should be taken to 
prepare the case for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


